Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20180139444 A1-Huang et al (Hereinafter referred to as “Huang”), in view of 20090052534 A1-Wang et al (hereinafter referred to as “Wang”) does not disclose, with respect to claim 1, wherein a first sub-block of the more than four sub-blocks has a size different from a second sub-block of the more than four sub-blocks as claimed.  Rather, Huang discloses  a method of visual media processing (Fig. 7), comprising: applying, during a conversion between a current visual media block and a bitstream representation of the current visual media block ([0057], wherein the encoding process is interpreted as the conversion), a partitioning process that splits the current visual media block into more than four sub-blocks at a first depth ([0057], wherein the target block is partitioned into four subblocks); splitting at least one of the more than four sub-blocks using at least one of a binary tree (BT) partitioning process, a quadtree (QT) partitioning process, a ternary tree (TT) partitioning process, or an extended quadtree (EQT) partitioning process to generate a final partition structure ([0057], wherein the target block is partitioned into four sub blocks by the quad tree), wherein only one combination of partitioning processes that result in the final partition structure is valid (; [0026], wherein QTBT partition results in final sub blocks; [0057], wherein block is partition into final sub blocks); and performing the conversion based on the final partition structure ([0057], wherein final sub blocks are then encoded (conversion performed)).
 Similarly, Wang discloses a one step process for splitting blocks in to more than four subblocks ([0062], wherein dividing a 16/16 block into five subblocks).
The same reasoning applies to claim 17, 19-20 mutatis mutandis.  Accordingly, claims 1-3, 6-17, 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487